Terminal Disclaimer
The terminal disclaimer filed on 4/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,588,705 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the claimed method comprising in sequence the combination of limitations including steps of: “filtering image data from a captured image of a region of interest inside a patient at a predetermined spatial frequency to identify a property of an object imperceptible at the predetermined spatial frequency, wherein identifying the property of the object imperceptible at the predetermined spatial frequency includes: decomposing the captured image into a plurality of spatial frequency bands; generating a plurality of temporally filtered bands, adding each band in the plurality of spatial frequency bands to a corresponding band in the plurality of temporally filtered bands; generating an augmented image by collapsing the plurality of augmented bands; enhancing a perceptibility of the identified property of the object and output the enhanced perceptibility of the identified property; outputting the enhanced perceptibility; and providing information in the outputted enhanced perceptibility relating to the manipulation of a surgical instrument” either singularly or in combination, fail to anticipate or render the above quoted limitations obvious.  This 
The prior art of record does not fairly teach or suggest the claimed method comprising in sequence the combination of limitations including steps of: “decomposing a captured image, of a region of interest inside a patient at a predetermined spatial frequency, into a plurality of spatial frequency bands; generating a plurality of temporally filtered bands; adding each band in the plurality of spatial frequency bands to a corresponding band in the plurality of temporally filtered bands; generating an augmented image by collapsing the plurality of augmented bands; enhancing a perceptibility of an identified property of an object and output the enhanced perceptibility of the identified property; outputting the enhanced perceptibility; and providing information in the outputted enhanced perceptibility relating to the manipulation of a surgical instrument” either singularly or in combination, fail to anticipate or render the above quoted limitations obvious.  This patentable distinction has been added to the independent claim 16 and renders it allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 12, 2021